DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/28/2021.
In the application claims 1, 3-26 are pending. Claim 2 has been canceled.
Applicant’s arguments with respect to claims 1, 19, and 20 were fully considered. However, the arguments are not persuasive. 
Applicant argues, “the Office is ignoring claim language reciting a failure occurring in a bus section. Instead, the Office is generalizing the claim language to any system failure. In doing so, the Office relies on an unrelated section of Koenecke which discloses a failure of a power control device. Applicant respectfully disagrees and submits that the Office is changing the principle of operation of Koenecke based on improper hindsight gained from the Current Application, thereby failing to establish a prima facie case of obviousness.” Examiner respectfully disagrees. The Supreme Court guides that to be nonobvious, an improvement must be “more than the predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 401 (2007). In KSR the U.S. Supreme Court also reaffirmed that “[a] factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning.” KSR, 550 US at 421. See also Graham v. John Deere Co., 383 U.S. 1, 36 (1966). However, in KSR the Supreme Court also qualified the issue of hindsight by stating that “[r]igid preventative rules that deny factfinders recourse to common sense, however, are neither necessary coping with multiple types of failures and can allow the operator to continue drilling even if part of the borehole string is not operating as expected. Examples of failures include joint failures (e.g., short or open circuit), tool failures (e.g., short, open circuit or low current) and power control device failures (e.g., breaker or modem failure).” See ¶ 0072. Koenecke explicitly anticipates, when the modem fails, “the autonomous behavior of the breaker controller will still close the input and output breakers. The power control device will be unable to communicate with the master or power the tool electronics, but tools following this tool do get powered and can start their service as expected.” See ¶ 0078. Thereofre, It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Koenecke-Head and allow wireless communication to take place between the nodes and the section of the communication cable fail due to a modem communication between any two nodes; therefore, ensuring that the communication “created by the intermediate wireless transceiver 802-804 may allow communication between the wireless transceivers 801 and 806 using an alternate network path including the wireless communication links 810 and 811 and wired communication links over portions 
Applicant argues, “detecting a failure has occurred in a bus section in a tool string used in a bottom hole assembly (BHA). Thus, claim 1 recites the failure occurs in a bus section in a tool string.” Previously Examiner stated, “Applicant fails to take in to account the embodiment in which the modem fails, ‘the autonomous behavior of the breaker controller will still close the input and output breakers. The power control device will be unable to communicate with the master or power the tool electronics, but tools following this tool do get powered and can start their service as expected.’ See ¶ 0078.” In the outstanding remarks, Applicant states “Applicant fully considered this embodiment, but it does not apply to independent claim 1 as it only refers to an instance of a power control device failure, and not a bus section failure.” Examiner respectfully disagrees. Claims are too broad to suggest that the Koenecke’s modem failure cannot be considered a bus section failure. Koenecke Fig. 4 show each of the bus section comprising a modem 68 which is shown in Fig. 3 with the individual subsection. Nonetheless, Koenecke’s conductor failure, such as a joint failure are not power control device failure they would be considered bus section failure. With respect to, “detecting a failure has occurred in a bus section in a tool string used in a bottom hole assembly (BHA).” Koenecke teaches, “[i]n case of a conductor failure, such as a joint failure, in form of a short (e.g., a cable short, wet connector) the input and/or output CBR of an adjacent power control device is opened to protect the rest of the bus from voltage break down.” See ¶ 0074. Koenecke teaches, “the power control device can autonomously establish the bus connections between downhole tools and supports the the common bus or other conductor connecting the downhole tools is divided into segments that can be tested for electrical shorts at startup and during operation. In case of a short, the power control unit 44 does not connect its respective tool and/or segment, thus allowing the remaining tools to operate as expected. In case of an electrical failure during operation, the bus connections can be re-established to locate the failing connector and again isolate the connection.” See ¶ 0036.
With respect to claim 20, Applicant argues, “[c]urrent Application discloses a second telemetry link that remains dormant until a bus sectioning event occurs. After a bus sectioning event occurs, the second telemetry is activated to communicate data from the second sub-bus. Koenecke does not disclose this.” Elliott anticipates, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be preferred over the wireless communication links 318-323 when forming a network path… [and only] in the event that wires break … wireless transceivers may be needed to bridge the break…. Therefore, another exemplary form of the invention may include a series of wireless transceivers along the length of the fiber cable.” See ¶ 0041.
Previously Applicant argued, “the Office is changing the principle operation of Koenecke based on Elliot, thereby failing to establish a prima facie case of obviousness.” Applicant argues that, “[w]hile Koenecke at [0074 - 0075] does relate to coping with multiple types of failures and can allow the operator to continue drilling even if part of the borehole string is not operating as expected. Examples of failures include joint failures (e.g., short or open circuit), tool failures (e.g., short, open circuit or low current) and power control device failures (e.g., breaker or modem failure).” See ¶ 0072. Koenecke explicitly anticipates, when the modem fails, “the autonomous behavior of the breaker controller will still close the input and output breakers. The power control device will be unable to communicate with the master or power the tool electronics, but tools following this tool do get powered and can start their service as expected.” See ¶ 0078.
Previously Applicant argued, “[c]laim 19 recites operating the first sub-bus and second sub-bus independently and communicating signals from the second sub-bus that is below the bus section with the failure to the surface of the borehole with a second telemetry. Neither Koenecke nor Head nor Elliot (alone or in combination) discloses or suggests independent operations of the two sub-buses.” Previously Examiner stated: Examiner respectfully disagrees. Elliott anticipates, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be preferred over the wireless communication links 318-323 when forming a network path… in the event that wires break … wireless transceivers may be needed to bridge the break…. Therefore, another exemplary form of the invention may include a series of wireless transceivers along the length of the fiber cable.” See ¶ 0041. It is Examiner’s position that wireless transceivers may be needed to bridge the break only when the more reliable wired communication links  313-acoustic link, or any other communication link without wires. Fiber-optic cable 106 may form another wired communication link between the wireless transceivers 104 and 108.” See ¶ 0028. Therefore, Elliott also anticipates sending wireless data may include a radio frequency link, infrared link, acoustic link, and therefore will require wireless transceivers 502 and 503 to generate signals associated with radio frequency, infrared, acoustic, communication schemes which are independent from wired or fiber optic communication schemes.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims  1-4, 15-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1) in view of Head (US 2002/0104661 A1), and further in view of Elliott (US 2006/0117113 A1).
Consider claim 1, a method comprising: 
a bus section (Koenecke teaches, “a conductor disposed along a borehole string”, here the conductor 28 is also described as common bus 46) in a tool string (tool components of the Koenecke, e.g., tool 20, 24 or 26 which are shown in fig. 4) 
isolating the bus section (46) by disconnecting the bus section at a first node (@ Tool 2) of the tool string from a first side of the bus section and disconnecting the bus section at a second node (@ tool 3) of the tool string from a second side of the bus section, Koenecke teaches, “the power control device is configured to perform monitoring method or procedures, which include monitoring electrical connections to its respective tool and/or to a bus or other power supply conductor, to protect the tool and isolate the tool and/or section of the borehole string as needed.” See ¶ 0072.

With respect to, “wherein isolating the bus section creates a first sub-bus [See Koenecke Fig 4, first sub-bus would be the bus from CBR 3 to the tool joint between Tool 2 and 3] on the first side comprising the first node [tool 2] and a second sub-bus [See Koenecke Fig 4, second sub-bus would be the bus from CBR 4 to the tool joint between Tool 2 and 3] on the second side comprising the second node,” 
Koenecke teaches, “[i]n case of a conductor failure, such as a joint failure, in form of a short (e.g., a cable short, wet connector) the input and/or output CBR of an adjacent power control device is opened to protect the rest of the bus from voltage break down.” See ¶ 0074. Koenecke teaches, “[a]fter opening, the master may start a power cycle (e.g., by performing the initialization phase discussed above) to sequentially test the segments of the bus. This will make sure that the last CBR before the electrical short is opened and the rest of the borehole string is operating.” See ¶ 

With respect to, detecting a failure has occurred in a bus section in a tool string used in a bottom hole assembly (BHA); and isolating the bus section in response to detecting the failure, Koenecke teaches, “[i]n case of a conductor failure, such as a joint failure, in form of a short (e.g., a cable short, wet connector) the input and/or output CBR of an adjacent power control device is opened to protect the rest of the bus from voltage break down.” See ¶ 0074. “the power control device can autonomously establish the bus connections between downhole tools and supports the detection of the physical setup of a borehole string…the power control device can autonomously control the circuit breakers to isolate electrical shorts and other failures.” See ¶ 0013. Koenecke teaches, “[w]ith the autonomous breakers, the common bus or other conductor connecting the downhole tools is divided into segments that can be tested for electrical shorts at startup and during operation. In case of a short, the power control unit 44 does not connect its respective tool and/or segment, thus allowing the remaining tools to operate as expected. In case of an electrical failure during operation, the bus connections can be re-established to locate the failing connector and again isolate the connection.” See ¶ 0036.

Koenecke fails to teaches, “the cable including a wireless transmitter, such that signals carried by the cable can be transmitted by the wireless transmitter, in an analogous art, Head teaches, “a method of installing a line along a drillpipe string or the sections which are added as the drillpipe progresses… the cable being releasably connected to a connector at its top, the cable being disconnected from the connector when a drillpipe section is to be added or removed, threaded through the drillpipe section before being reconnected to the connector, the cable including a wireless transmitter, such that signals carried by the cable can be transmitted by the wireless transmitter to be received by a signal receiving means.” See ¶ 0010. Head teaches, “the cable being releasably connected to a connector at its top, the cable being disconnected from the connector when a drillpipe section is to be added or removed, threaded through the drillpipe section before being reconnected to the connector, the cable including a wireless transmitter, such that signals carried by the cable can be transmitted by the wireless transmitter to be received by a signal receiving means.” See ¶ 0010.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Koenecke and allow the tool joints to wireless transceivers; therefore, in case of a telemetry  communication failure wireless nodes are available on the bus the transmit telemetry information to keep the operation from halting.
With respect to, “wirelessly communicating bus signals between the first sub-bus (801 Transceiver A or intermediate transceiver 2 (I2) 803) and the second sub-bus (802 intermediate transceiver 2 (I1) /804 or intermediate transceiver 4(I4)” in an analogous art, Elliott teaches, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be breaks 808 and 809 in the wire cable 807. The wire cable 807 may form a wired communication link between the wireless transceivers 801 and 806. The intermediate wireless transceivers 802-805 may tap into the wire cable 807 using passive techniques. The breaks 808 and 809 in the wire cable 807 may prevent wireless transceivers 801 and 806 from communicating through a network path consisting only of the wire communication link over the wired cable 807. However, the rich connectivity created by the intermediate wireless transceiver 802-804 may allow communication between the wireless transceivers 801 and 806 using an alternate network path including the wireless communication links 810 and 811 and wired communication links over portions of the wired cable 807 to circumvent the breaks 808 and 809.” See ¶ 0046 and Fig. 8. The first sub-bus would be either the node 801 Transceiver A or node 803 intermediate transceiver 2 (I2) and the second sub-bus would be node 802 which has intermediate transceiver 1 (I1) or could be node 804 which is intermediate transceiver 4 (I4). Element 808 and 809 are the claimed failure in the bus section. 


Consider claim 3, the method of claim 1, wherein the first sub-bus [See Koenecke Fig 4, first sub-bus would be the bus from CBR 3 to the tool joint between Tool 2 and 3] has a first signal transceiver, (See Head ¶ 0010 and Elliott ¶ 0046) linked to a third node (@ tool 1) of the first sub-bus to communicate the bus signals with a second signal transceiver linked to a fourth node (@ tool 4) of the second sub-bus, Head teaches, “system 13 has pulled the upper cable module 14 to above the top drive and the telemetry interface is being transmitted via a contactless assembly 14, which in turn transmits data wirelessly to the data collection point.” See ¶ 0040. Therefore, each end of the disconnected cable will have a transceiver which would communicate with an adjacent transceiver. 

Consider claim 4, the method of claim 3, wherein the third node (@ tool 1) is an endpoint node (Master node) of the first sub-bus farthest from the bus section and the Koenecke Fig 4.

Consider claim 15, the method of claim 1, wherein the first sub-bus maintains communication with a surface communicating device via a telemetry, and the second sub-bus maintains communication with the surface communicating device through the first sub-bus via the wireless communication signals, Koenecke teaches, “the downhole components are configured to communicate with the surface and/or to other component(s) by a communication system. Examples of such communication systems include mud pulse telemetry (positive or negative), electromagnetic telemetry, ultrasonic sound, electrical conductor (e.g., a wireline, wired pipe, cable or wire, optical fiber and others).  See ¶ 0017.  Head teaches, “the cable being releasably connected to a connector at its top, the cable being disconnected from the connector when a drillpipe section is to be added or removed, threaded through the drillpipe section before being reconnected to the connector, the cable including a wireless transmitter, such that signals carried by the cable can be transmitted by the wireless transmitter to be received by a signal receiving means.” See ¶ 0010. See Elliott ¶ 0046.

Consider claim 16, the method of claim 15, wherein the telemetry is one of mud pulse, acoustic wave, electromagnetic wave, wired-pipes, continuous conduct, or a combination thereof, Koenecke teaches, “the downhole components are configured to communicate with the surface and/or to other component(s) by a communication system. Examples of such communication systems include mud pulse telemetry 

Consider claim 17, the method of claim 1, wherein wirelessly communicating the bus signals is stopped during normal operation, Koenecke teaches, “In case of a conductor failure, such as a joint failure, in form of a short (e.g., a cable short, wet connector) the input and/or output CBR of an adjacent power control device is opened to protect the rest of the bus from voltage break down.” See ¶ 0074. 

Consider claim 22, the method of claim 1, further comprising operating the first sub-bus independently of the second sub-bus, Elliott anticipates, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be preferred over the wireless communication links 318-323 when forming a network path… in the event that wires break … wireless transceivers may be needed to bridge the break…. Therefore, another exemplary form of the invention may include a series of wireless transceivers along the length of the fiber cable.” See ¶ 0041. It is Examiner’s position that wireless transceivers may be needed to bridge the break only when the more reliable wired communication links  313-316 is affected; therefore the combination teaches that the wired communication links operation of the first sub-bus is independent of whether or not the wireless operations of the second sub-bus is available.



Consider claim 24, the method of claim 22, wherein operating the first sub-bus independently of the second sub-bus comprises generating bus signals associated with the first sub-bus and bus signals associated with the second sub-bus, Koenecke teaches, “[e]ach logging tool 20 includes a sensing device 22 configured to perform downhole measurements such as temperature, pressure and/or flow rate. The sensing device may be configured to emit energy (e.g., acoustic, seismic, electromagnetic, neutron radiation, etc.) into the formation 14 and receive signals due to interaction with the formation 14.”  See ¶ 0016. Koenecke teaches, “[o]ne or more of the downhole components are configured to communicate with the surface and/or to other component(s) by a communication system. Examples of such communication systems include mud pulse telemetry (positive or negative), electromagnetic telemetry, ultrasonic sound, electrical conductor (e.g., a wireline, wired pipe, cable or wire, optical fiber and others).” See ¶ 0017. Therefore, Koenecke anticipates sending sensor data in multiple modulation schemes independent of each other, i.e. modulation required for mud pulse telemetry (positive or negative) is independent of modulation required for  electromagnetic telemetry, ultrasonic sound, electrical conductor (e.g., a wireline, wired pipe, cable or wire, optical fiber, etc. Furthermore, Elliott teaches, “[w]ireless devices acoustic link, or any other communication link without wires. Fiber-optic cable 106 may form another wired communication link between the wireless transceivers 104 and 108.” See ¶ 0028. Therefore, Elliott also anticipates sending wireless data may include a radio frequency link, infrared link, acoustic link, and therefore will require wireless transceivers 502 and 503 to generate signals associated with radio frequency, infrared, acoustic, communication schemes which are independent from wired or fiber optic communication schemes.

Claims 19-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1), in view of Head (US 2002/0104661 A1), in view of Elliott (US 2006/0117113 A1), and further in view of Tosi (US 2016/0115766 A1).
Consider claim 19, a method comprising: 
a bus section in a tool string used in a bottom hole assembly (BHA),
detecting a failure has occurred in a bus section in a tool string used in a bottom hole assembly (BHA) positioned in a borehole; and 
in response to detecting the failure isolating the bus section by disconnecting the bus section at a first node of the tool string from a first side of the bus section and disconnecting the bus section at a second node of the tool string from a second side of the bus section that is below the bus section relative to the surface of the borehole, wherein isolating the bus section creates a first sub-bus on the first side comprising the signals from the first sub-bus to the surface of the borehole with a first wireless signal; communicating the signals from the second sub-bus to the surface of the borehole with a second wireless signal, See Rejection of claim 1. 
With respect to, communicating the signals from the first and second sub-bus via telemetry, Koenecke teaches, “the downhole components are configured to communicate with the surface and/or to other component(s) by a communication system. Examples of such communication systems include mud pulse telemetry (positive or negative), electromagnetic telemetry, ultrasonic sound, electrical conductor (e.g., a wireline, wired pipe, cable or wire, optical fiber and others). See ¶ 0017. 
With respect to, the second side of the bus section that is below the bus section relative to the surface of the borehole, in an analogous art, Tosi teaches, “a system for applying power into a wellbore within a subterranean formation… system can also include a power source positioned above the entry point and electrically coupled to a top end of the power-transmitting section of the tubing string below the first isolator sub, where the power source generates power comprising at least 1 VA. The system can further include a second isolator sub mechanically coupled to the tubing string and positioned between the bottom neutral section and the power-transmitting section of the tubing string, where the second isolator sub has the second cavity running there through, and where the second isolator sub electrically separates the casing from the tubing string and the bottom neutral section from the power-transmitting section.” Tosi teaches, “FIG. 4 shows an electrical schematic 400 of the example piping system of FIG. 2, in accordance with certain example embodiments. Referring to FIGS. 1-4, the cable 205, to the top portion of the power-transmitting section 282 of the tubing string 210, located just below the top isolator sub 240. The top isolator sub 240 can create a dielectric, physical break between the top neutral section 281 and the power-transmitting section 282 of the tubing string 210. The power then is transmitted down the power-transmitting section 282 of the tubing string 210 to the cable 215, which feeds the power to the power conditioner 270. The cable 215 is located just above the bottom isolator sub 250. In other words, the bottom isolator sub 250 creates a dielectric, physical break between the bottom neutral section 283 and the power-transmitting section 282 of the tubing string 210. The power conditioner 270 can send power (or a portion thereof, such as a neutral leg), using cable 417, to the bottom neutral section 283 of the casing string 210.” See ¶ 0062. There in fig. 4. Shows the bus 205 and the second side of the bus section (250) that is below the bus section (240) relative to the surface of the borehole. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination above and second side of the bus section that is below the bus section relative to the surface of the borehole in an effort to make sure the telemetry communication is maintained between the drill bit sensors and the surface computer even if there is a break in the communication cable; therefore, providing reliable communication without having to remove the tool string from the wellbore.

With respect to, “operating the first sub-bus independently of the second sub-bus,” Elliott anticipates, “the wire communication links 313-316 are vastly superior to the 

Consider claim 20, the method of claim 19, wherein the first telemetry operates and the second telemetry is not used in normal operations without the detection of the failure, Koenecke teaches, “[a]fter opening, the master may start a power cycle (e.g., by performing the initialization phase discussed above) to sequentially test the segments of the bus. This will make sure that the last CBR before the electrical short is opened and the rest of the borehole string is operating.” See ¶ 0075. Elliott anticipates, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be preferred over the wireless communication links 318-323 when forming a network path… [and only] in the event that wires break … wireless transceivers may be needed 

Consider claim 21, the method of claim 20, wherein the second telemetry comprises wireless communications, Elliott anticipates, “the wire communication links 313-316 are vastly superior to the wireless communication links 318-323. They are much faster, resistant to jamming, and generally require less power. Thus these wired communication links 313-316 may be preferred over the wireless communication links 318-323 when forming a network path… [and only] in the event that wires break … wireless transceivers may be needed to bridge the break…. Therefore, another exemplary form of the invention may include a series of wireless transceivers along the length of the fiber cable.” See ¶ 0041. Elliott teaches, “[t]he breaks 808 and 809 in the wire cable 807 may prevent wireless transceivers 801 and 806 from communicating through a network path consisting only of the wire communication link over the wired cable 807… connectivity created by the intermediate wireless transceiver 802-804 may allow communication between the wireless transceivers 801 and 806 using an alternate network path including the wireless communication links 810 and 811 and wired communication links over portions of the wired cable 807 to circumvent the breaks 808 and 809.” See ¶ 0046 and Fig. 8. 

Consider claim 25, the method of claim 19, wherein operating the first sub-bus independently of the second sub-bus comprises operating the first sub-bus in parallel with operating the second sub-bus,  See Elliott Fig 5, shows a parallel circuit, the wired 

Consider claim 26, the method of claim 19, wherein operating the first sub-bus independently of the second sub-bus comprises generating bus signals associated with the first sub-bus and bus signals associated with the second sub-bus, See rejection of claim 24. 

Claims 5-7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1), in view of Head (US 2002/0104661 A1), in view of Elliott (US 2006/0117113 A1), and further in view of Ross (US 2019/0128113 A1).
Consider claim 5, the method of claim 3, wherein the first signal transceiver or the second signal transceiver comprise an array of transceiver components. Ross teaches, “relay comprises a transceiver (or receiver) which can receive a signal, and an amplifier which amplifies the signal for the transceiver (or a transmitter) to transmit it onwards.” See ¶ 0122.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Koenecke-Head and have the transceivers on the bus comprising transmitter receiver components, as suggested by Ross, in an effort to wirelessly transmit as well as receive the communication signals; therefore, maintaining two-way communication of the bus.



Consider claim 7, the method of claim 3, wherein the first signal transceiver or the second signal transceiver comprise an antenna configured to transmit and/or receive electromagnetic (EM) waves, Ross teaches, “Suitable means for receiving the transmitted signal are also provided, these may include detection of a current flow; detection of a potential difference; use of a dipole antenna; use of a coil antenna” See ¶ 0117. 

Consider claim 10, the method of claim 3, wherein the first signal transceiver or the second signal transceiver is configured to transmit and/or receive acoustic waves, Ross teaches, “transmitters and receivers used correspond with the type of wireless signals used. For example an acoustic transmitter and receiver are used if acoustic signals are used.” See ¶ 0092.

Consider claim 12, the method of claim 10, wherein the first signal transceiver or the second signal transceiver is magnetostrictive, piezoelectric or a combination thereof, Ross teaches, “The acoustic signals and communications may be uni-directional or bi-

Consider claim 13, the method of claim 3, wherein the first signal transceiver or the second signal transceiver comprises an electrode or an array of electrodes configured to transmit and/or receive electric charges, Ross teaches, “relay comprises a transceiver (or receiver) which can receive a signal, and an amplifier which amplifies the signal for the transceiver (or a transmitter) to transmit it onwards.” See ¶ 0122.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1), in view of Head (US 2002/0104661 A1), in view of Elliott (US 2006/0117113 A1), in view of Ross (US 2019/0128113 A1), and further in view of Reagor (US 2016/0091628 A1).
Consider claim 8, the system of claim 7, wherein the antenna is placed around an outer perimeter of a segment in the BHA, Reagor teaches, “the directional antenna 1350 can be multiple directional antenna elements that are disposed around the outer perimeter of the BHA. See ¶ 0082.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Koenecke-Head-Ross and have the “multiple directional antenna elements that are disposed around the outer perimeter of the BHA” as suggested by Reagor in an effort to effectively transmit the communication signals with maximum transmission range. 

.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1), in view of Head (US 2002/0104661 A1), in view of Elliott (US 2006/0117113 A1), in view of Ross (US 2019/0128113 A1), and further in view of Morrow (US 2016/0215612 A1).
Consider claim 9, the method of claim 7, wherein the antenna is placed within an inner bore of a segment in the BHA, Morrow teaches, “[t]he signal generated by the electro-acoustic transducer then passes through the housing 410 to the tubular body, that is, the liner 130, and propagates along the tubular body to a next intermediate communication node 172.” ¶ 0101.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Koenecke-Head-Ross and have the “signal generated by the electro-acoustic transducer then passes through the housing 410 to the tubular body, that is, the liner 130, and propagates along the tubular body” as suggested by Morrow in an effort to effectively transmit the communication signals with minimum transmission noise.

Consider claim 11, the method of claim 10, wherein the acoustic waves propagate through a body of segments in the BHA, Morrow teaches, “[t]he signal .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koenecke (US 2017/0331280 A1), in view of Head (US 2002/0104661 A1), in view of Elliott (US 2006/0117113 A1), and further in view of Ertas (US 20180058198 A1).
Consider claim 18, the method of claim 1, wherein wirelessly communicating the bus signals occurs periodically during normal operation to tune a communication channel to current downhole conditions, Ertas teaches, “the wireless telemetry device may be configured to transmit the wireless output signal via, though, and/or utilizing any suitable conveyance, or transmission, medium. In addition, a nature, amplitude, and/or frequency of the wireless output signal may be selected and/or tuned for a specific conveyance medium.” See ¶ 0049.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Koenecke-Head and have the “the wireless telemetry device may be configured to transmit the wireless output signal… the wireless output signal may be selected and/or tuned for a specific conveyance medium” as suggested by Ertas in an effort to effectively tune the communication signals for accurate real-time telemetry information.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683